 



Exhibit 10.1
AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered
into this 2nd day of August, 2007, effective July 5, 2007, by and between
Silicon Valley Bank (“Bank”) and Advanced Energy Industries, Inc., a Delaware
corporation (“Borrower”) whose address is 1625 Sharp Point Drive, Fort Collins,
CO 80525.
Recitals
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 10, 2002, as amended (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to (i) extend
the maturity date, and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 2.1.1 (Revolving Advances). The last sentence of
subsection (a) of Section 2.1.1 is deleted and replaced with the following:
     Notwithstanding the foregoing, the Borrowing Base shall not be applied
until the aggregate amount of Credit Extensions outstanding is equal to or
exceeds $25,000,000 for more than 30 consecutive days.
          2.2 Section 2.1.3 (Cash Management Services Sublimit). The figure
“$5,000,000” in the first sentence of Section 2.1.3 is deleted and replaced with
the figure “$10,000,000”.

1



--------------------------------------------------------------------------------



 



          2.3 Section 2.1.4 (Letters of Credit Sublimit). The figure
“$1,000,000” at the end of the first sentence of Section 2.1.4 is deleted and
replaced with the figure “$5,000,000”.
          2.4 Section 6.2 (Financial Statements, Reports, Certificates).
Subsection (b) of Section 6.2 is deleted and replaced with the following:
     (b) Within 30 days after the last day of each month, if the Borrowing Base
is applicable under the last sentence of Section 2.1.1(a) or if during such
month the aggregate amount of all Credit Extensions outstanding during such
month equals or exceeds $25,000,000, Borrower will deliver to Bank a Borrowing
Base Certificate signed by a Responsible Officer in the form of Exhibit C, with
aged listings of accounts receivable and accounts payable.
And the first sentence of subsection (d) of Section 6.2 is deleted and replaced
with the following:
At any time that the aggregate amount of outstanding Advances, exclusive of
interest thereon, exceeds $25,000,000 and remains outstanding for 30 consecutive
days, Borrower will allow Bank to conduct an initial audit and thereafter annual
audits of Borrower’s assets at Borrower’s expense.
          2.5 Section 13 (Definitions). The following term and its definition
set forth in Section 13.1 is amended to read as shown:
          “Revolving Maturity Date” is July 4, 2008.
          2.5 Exhibits. Exhibit D attached hereto shall be substituted for that
attached to the Loan Agreement.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

2



--------------------------------------------------------------------------------



 



     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,

3



--------------------------------------------------------------------------------



 



(b) Borrower’s payment of a fee in an amount equal to $7,500.00, and
(c) Borrower’s payment to Bank of any billed but unpaid fees or expenses owing
to Bank.
     7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Colorado.
     8. Miscellaneous. All of the provisions in Sections 10, 11 and 12 of the
Loan Agreement which are not already included in this Amendment are incorporated
in this Amendment by this reference as if fully set forth herein, except that
the references in the Loan Agreement to the term “this Agreement” and words of
similar import shall mean this Amendment.
     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK           BORROWER    
 
                    Silicon Valley Bank       Advanced Energy Industries, Inc.  
 
 
                   
By:
  /s/ Ryan Incorvaia       By:   /s/ Lawrence D. Firestone    
Name:
  Ryan Incorvaia        Name:   Lawrence D. Firestone     
 
                   
Title:
  Deal Team Leader        Title:   Executive Vice President and Chief Financial
Officer    
 
                   

4